O’Brien, J.:
Although the contract of the defendants Sess related to the building of the foundation walls, their liability was 'sought to be fixed upon either or both of two grounds, namely, that not alone the foundation walls were themselves improperly constructed but that ■ they were placed upon a concrete bottom which was improperly and insecurely laid. The evidence tended to support both of these-theories and particularly the one based upo.n the faulty construction of the foundation walls; and unless there were errors in rulings-upon evidence or in the requests to charge, the verdict of the jury should not be disturbed.
This brings us to a consideration as to whether any of the numerous exceptions taken were good; and without attempting to discuss at length all of them, it is necessary that we should briefly consider those which are more important and upon which most reliance is-placed by the appellant for a reversal of the judgment.
Joseph W. Cody, who was testifying for the plaintiff, was asked :
“ Now suppose you as a contractor had had the job of building the cellar wall there — those cellar walls — what would have been the-first thing to do, to do in a workmanlike manner % ” and the answer received over objection and exception was “ To get a good bottom.”'. When asked as to this he said, “ Yes, by all means. The foundation is the main stay in the building.” The question was then put,. “ Would you consider it ordinarily good workmanship to put a cellar wall on the bottom such as there was there ? ” and after excep- ■ tion was taken' he replied, “ No, sir, I would not.” With regard to-these exceptions it will be noticed that the defendant John Sess said it was not his business to examine the bottom. And furthermore that, -in the examination of Mr. Rutherford, the question was-asked, “ In the .building of a cellar wall or foundation wall, what is-.the first tiling in the ordinary course of construction to do ; what do-*227you ascertain first? ” and the answer was “ See it is on the proper foundation and see it is on the proper soil or rock.-"'" There was no> exception taken to this question and answer. Again, in the examination of Michael Tully questions were asked and answers given without exception, as follows: “ What is the proper way of filling in ground; how should ground be filled in ? A. There is no proper-way of filling in ground; but there is a proper way of building foundations.” “ What is the proper way ? A. To excavate down to the solid bottom.” “ Were these walls built on a solid bottom ? A. No, sir; part of them were * * * .” “ And the rest of the wall ? A. On filled-in ground.” So, too, in the examination of Mr. O’Connor the opinion of the witness was admitted in evidence, no exception being taken till after the answer was given. In view of these circumstances, it seems that the questions objected to were not harmful to the defendants.
Another line of exceptions was taken in the testimony of Mr. Butherford on his recall. He was inspector in the building department of the city and the question was asked him: “ From your ^knowledge of the way in which a cellar wall should be built where it has to support a building of the character that was to be put up there, and from the observation which you took, the inspection which you made, everything you saw in respect to the absence or presence of binders or headers, the size of the stone, the manner in which the stone was laid and the quality of the cement and so on — would you say that that wall was sufficient to sustain a building of the character that was to be erected upon it ? ” Objection was made that an opinion was called for, which was overruled and exceptions taken. The answer given was “ It was not of sufficient strength.” The next question was “ Why not ? ” And after further exception, the witness answered, “ Because the cement did not adhere to the stones and the stone were not properly headed to make a homogeneous mass to support the weight to be sustained. That picture shows it.” The plaintiff’s counsel then said: “ I would like you to look at plaintiff’s Exhibit G-, and just briefly explain to the jury what is indicated there.” Objection was made that the picture speaks for itself, but under exception the witness said: “ This clearly shows that the foundation wall is crushed and let .the brick work down. If the brick work had fallen the brick would not have laid in that per-*228feet manner.” It appears that the court had previously refused to permit an opinion to be given as to the strength of the building, but in this instance there was reason for admitting such testimony as it appeared that the witness was a building inspector. As said by the respondent, the objection made was not on the ground that the witness was incompetent to give ah opinion, but on the ground that opineion evidence was not competent. Here the witness was not only a expert but he had examined the walls. Under such circumstances the testimony was admissible. (Porter v. Pequonnoc Mfg. Co., 17 Conn. 249; Clinton v. Howard, 42 id. 294; Holcomb v. Holcomb, 95 N. Y. 316, 321.) Concerning the testimony regarding the photograph if wrongly admitted, it seems harmless because what was testified to is clearly apparent from the picture itself.
This brings us to the charge and the most serious exception in the case. The judge had charged, “If you find as a matter of fact that the buildings collapsed by reason of faulty construction, bad work, manship or material in the walls above the basement, find for the defendants, for they had nothing whatever to do with that portion of the structure. If, on the other hand, yon find that the buildings fell from defects in the material or workmanship in the basement or cellar, and that such were the responsible, direct and proximate cause of the fall, find a verdict in favor of the plaintiff.” At the end of the charge the defendant’s counsel asked : “ I ask your honor to charge that the work of the defendant Sess consisted simply of building the cellar walls on the rock foundation in front, and on the concrete prepared by the owner of the buildings in the rear ; that he had nothing to do with the concrete. There is no contradiction * * * in that respect at all.” The court said: “ As between the owner and Sess, the contractor, that is right; but I decline to charge that as applying to the plaintiff.”
The difficulty with the request is its obscurity and lack of precision. In one aspect it may be regarded as a request to charge what testimony was given, directed to showing that under the terms of their contract no obligation in the first instance rested upon the defendant contractors to build the concrete bottom; or, on the other liand, it may be taken as a request to charge, as matter of law, that the defendants had no obligation resting upon them in regard to the concrete bottom, or, as stated in the request, “ had nothing to do *229with the concrete.” It was in this latter sense undoubtedly that the trial judge understood the request, as shown by his statement in disposing of it, that, “ as between the owner and Sess, the contractor, that is right; but I decline to charge that as applying to the plaintiff.”
If the trial judge misapprehended the request, it was the duty of the counsel to clear up the misapprehension by calling the judge’s attention in definite language to the mistake, if any, into which he had fallón. A good exception will not lie to a request to charge which is qualified by the court where the request itself is presented in a form that is blind, obscure and indefinite, and which, in one aspect of its language, justified the qualification.
In this case the judge could not properly charge, as matter of law, that the defendant contractors “ had nothing to do with the concrete ” in the sense that they were relieved from all responsibility by the fact that under their contract they were not obliged to lay it; because, if they saw or knew, or the conditions were such that they should have seen or known that it was insecure and insufficient for the purpose of building thereon the foundation walls, they could not negligently and heedlessly proceed with their work and escape all responsibility as to third persons. That this was what the trial judge had in mind is evident from the qualifying language used. If what the defendants’ counsel wished was a declaration on the part of the court as to what evidence had been given with respect to the person upon whom the obligation primarily rested of building the concrete foundation, then he should have made the point clear so as not to mislead the judge ; or, else, when he saw that the judge misunderstood him, then it was his duty to clear up the mistake. We think the failure to do this — even if the present contention is sound, that it was sought to have the judge instruct the jury not upon the law, but upon what the evidence was in the case — deprives the appellants of any benefit by reason of the exception taken.
In none of the exceptions, therefore, does there appear reason for reversal; and, as to the determination of the questions upon whom the responsibility for the accident rested, and whether the defendants’ work was or was not negligently and improperly done, we think, as did the jury, that the preponderance of evidence is with the plaintiff.
*230The judgment and order accordingly should be affirmed, with . costs.
Rumsey and Patterson, JJ., concurred; Van Brunt, P. J., and Ingraham, J., dissented.